


110 HR 3172 IH: Freedom To Save Act of

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3172
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Conyers (for
			 himself, Mr. Ellison,
			 Mr. Thompson of Mississippi,
			 Mrs. Christensen,
			 Ms. Norton,
			 Ms. Woolsey,
			 Mr. Serrano,
			 Mr. Grijalva,
			 Mr. Wexler,
			 Ms. Lee, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Agriculture and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To exclude certain assets in determining eligibility
		  under the food stamp program, the temporary assistance for needy families
		  (TANF) program, the Supplemental Security Income (SSI) program, and the State
		  children’s health insurance program (SCHIP).
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Freedom To Save Act of
			 2007.
			(b)FindingsCongress
			 finds the following:
				(1)Under current law applicable to the food
			 stamp program, a household may not have assets that exceed $2,000 (or $3,000 in
			 the case of a household that includes an elderly or disabled member). The
			 program is federally funded, but States can modify or eliminate assets through
			 categorical eligibility (automatic benefits through qualifications for other
			 assistance programs). Benefit levels can be reduced by unearned income, which
			 arise from interest on past savings accounts, retirement accounts, or
			 educational accounts. States count the amount that exceeds the fair market
			 value of $4,650 of a household vehicle, unless they follow TANF rules. States
			 have the discretion to exclude some assets that are excluded in TANF or
			 Medicaid.
				(2)For low-income families who may need to
			 rely on government assistance in the face of an emergency, saving is actively
			 discouraged by asset limit policies, especially in formal financial
			 institutions. Recent qualitative research indicates that asset limits serve to
			 discourage low-income families from saving, especially in formal financial
			 institutions. These men and women realize that saving is penalized in the
			 current welfare system and if they choose to save, their benefits will be
			 reduced or eliminated.
				(3)Without a safety net of personal savings,
			 it is more difficult for low-income families to graduate from government
			 assistance and achieve true self-sufficiency—the goal of the 1996 welfare
			 reform. Forcing individuals to “spend down” personal savings in order to
			 qualify for assistance leaves families vulnerable to temporary income shocks
			 due to emergency or temporary unemployment. Precautionary savings will reduce
			 overall dependence on public assistance.
				(4)(A)SSI is federally administered with asset
			 limits of $2,000 for individuals and $3,000 for couples. Assets may be reduced
			 by unearned income from interest on past savings accounts or other assets. One
			 household vehicle is excluded from the asset tests, but the value of any other
			 vehicles is counted as assets.
					(B)Individuals with disabilities who
			 receive SSI benefits and are able to work for short periods of time are
			 penalized for saving any money they earn with a complete loss of
			 benefits.
					(5)TANF is a cash assistance block grant
			 program whose policies are set by individual States. The 1996 welfare reform
			 law gave states the discretion to set asset limits for TANF, or waive the limit
			 entirely. Today, States’ asset limits vary from $1,000 to no limit, with most
			 set from $1,000 to $3,000. A number of States have reformed their asset
			 limits:
					(A)Virginia and Ohio have already eliminated
			 the asset limit for TANF. To date, Virginia reports administrative savings due
			 to streamlining the eligibility process and has experienced no increase in
			 fraud.
					(B)16 States have liberalized the financial
			 asset limit for TANF to allow assets of more than $2,000. 29 States have
			 liberalized their vehicle allowances by either eliminating the value of at
			 least one vehicle, or by raising the allowable value of a household
			 vehicle.
					(6)(A)Within broad Federal
			 guidelines for the SCHIP program, each State determines the design of its
			 program, eligibility groups, benefit packages, payment levels for coverage, and
			 administrative and operating procedures. States have substantial flexibility in
			 setting asset criteria in public health insurance plans for children under
			 Medicaid and the State Children’s Health Insurance Program (SCHIP).
					(B)49
			 States waive asset tests altogether; 2 states (Oregon and Texas) have asset
			 limits in their separate SCHIP programs.
					(C)Parents applying for public health
			 insurance face more restrictive eligibility criteria than children. 19 States
			 have waived the asset test for parents; 6 states continue to limit assets to
			 $1,000 per household; and 26 States have asset limits that range from $2,000 to
			 $30,000.
					(7)The personal
			 savings rate was negative in 2005 and 2006 according to the Department of
			 Commerce, meaning that spending outstripped disposable income for the first
			 time since the Great Depression.
				(8)Asset limits are inefficient and, in some
			 programs, entirely unnecessary. According to the Federal Reserve, most poor and
			 near-poor families hold little to no wealth: in 2004, 17 percent of all
			 households had zero or negative net worth, while 29.6 percent had a net worth
			 of less than $10,000. Few families who meet the low income eligibility
			 thresholds that govern eligibility for major income support programs have any
			 significant asset holdings. For people with disabilities, 38 percent live on
			 less than $15,000 annually, and that 58 percent are asset poor.
				(9)A consistent segment of the American
			 population remains outside the financial mainstream where they rely on costly
			 check cashing and lending institutions: 11 percent of households do not have a
			 checking account and 9 percent do not have a transaction account of any kind.
			 54 percent of people with disabilities have no savings accounts, and 69 percent
			 have no checking accounts. Low-income families who rely on public assistance
			 are less likely to use a formal financial institution, in part out of fear that
			 any account balance will be penalized by a reduction in benefits.
				(10)According to the Center for Social
			 Development, the presence of savings and even small asset holdings by a
			 household is associated with a range of positive outcomes, including increased
			 economic stability, educational attainment and performance, and health and
			 psychological well-being.
				(11)Increasing the number of households that
			 save and the amounts that they save will allow more Americans to achieve
			 greater control, security, independence, and choice in their lives.
				2.Modification of asset
			 test under Food Stamp program
			(a)Financial
			 resourcesSection 5(g) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
				(1)by
			 striking (g)(1) The Secretary and inserting the
			 following:
					
						(g)Allowable
				Financial Resources
							(1)Total
				amount
								(A)In
				generalThe
				Secretary
								;
				(2)in subparagraph
			 (A) (as designated by paragraph (1)—
					(A)by striking
			 $2,000 and inserting $6,000 (as adjusted in accordance
			 with subparagraph (B)); and
					(B)by striking
			 $3,000 and inserting $8,000 (as adjusted in accordance
			 with subparagraph (B)) ; and
					(3)by adding at the
			 end the following:
					
						(B)Adjustment for
				inflation
							(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
							(ii)RequirementEach
				adjustment under clause (I) shall be based on the unrounded amount for the
				prior 12-month
				period.
							.
				(b)Definition
			 requiredSection 5(g)(6)(B)(iii) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(6)(B)(iii)) is amended by inserting (as defined by the
			 Secretary) after available.
			(c)Exclusion of
			 retirement accounts from countable financial resources
				(1)In
			 generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account
			 (including an individual account) and inserting
			 account.
				(2)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
					
						(7)Exclusion of
				retirement accounts from countable financial resources
							(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
							(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
							.
				(d)Exclusion of
			 education accounts from countable financial resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) (as amended by section 3)
			 is amended by adding at the end the following:
				
					(8)Exclusion of
				education accounts from countable financial resources
						(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
						(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation).
						.
			(e)Exclusion of
			 vehicles from countable financial resourcesSection
			 5(g)(2)(B)(iv) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(iv)) is
			 amended to read as follows:
				
					(iv)subject to subparagraphs (B) and (C), any
				licensed vehicle that is not used for household transportation or to obtain or
				continue
				employment.
					.
			3.Prohibition on
			 use of asset test under the Temporary Assistance for Needy Families (TANF)
			 program
			(a)ProhibitionSection 408(a) of the Social Security Act
			 (42 U.S.C. 608(a)) is amended by adding at the end the following:
				
					(12)Prohibition on
				imposition of asset testA State to which a grant is made under
				section 403 shall not consider the level or types of assets or resources of an
				individual or family in determining the eligibility of the individual or family
				for, or the amount or types of assistance to provide to the individual or
				family under the State program funded under this
				part.
					.
			(b)PenaltySection
			 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the
			 following:
				
					(16)Penalty for
				imposition of asset test
						(A)In
				generalIf the Secretary determines that a State to which a grant
				is made under section 403 in a fiscal year has violated section 408(a)(12)
				during the fiscal year, the Secretary shall reduce the grant payable to the
				State under section 403(a)(1) for the immediately succeeding fiscal year by an
				amount equal to not less than 1 percent and not more than 5 percent of the
				State family assistance grant.
						(B)Penalty based on
				severity of failureThe Secretary shall impose reductions under
				subparagraph (A) with respect to a fiscal year based on the degree of
				noncompliance.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2008.
			4.Elimination of
			 asset test for disabled persons under the Supplemental Security Income (SSI)
			 program
			(a)In
			 generalSection 1611(a) of the Social Security Act (42 U.S.C.
			 1382(a)) is amended in each of paragraphs (1)(B) and (2)(B) by inserting
			 in the case of an individual who is aged or blind, before
			 whose.
			(b)Conforming
			 amendments
				(1)Section 1602 of such Act (42 U.S.C. 1381a)
			 is amended by inserting (in the case of an individual who is aged or
			 blind) before resources.
				(2)Section 1621(a) of
			 such Act (42 U.S.C. 1382j(a)) is amended by striking an
			 individual and inserting a blind or disabled
			 individual.
				(3)Section 1631(b)(3)
			 of such Act (42 U.S.C. 1383(b)(3)) is amended by inserting (as in effect
			 before the effective date of section 4 of the Freedom to Save Act of
			 2007) after section 1611(a).
				(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for months beginning on or after July 1, 2008.
			5.Elimination of
			 asset test under State children’s health insurance program
			 (SCHIP)Section 2102(b) of the
			 Social Security Act (42 U.S.C. 1397bb(b)) is amended—
			(1)in paragraph (1)(A), by striking
			 income and resources (including any standards relating to spenddowns and
			 disposition of resources) and inserting and income;
			 and
			(2)in
			 paragraph (1)(B)—
				(A)by striking
			 and at the end of clause (i);
				(B)by striking the
			 period at the end of clause (ii) and inserting , and; and
				(C)by adding at the
			 end the following new clause:
					
						(iii)may not deny
				eligibility, or vary the amount of benefits under this title, based on assets
				or
				resources.
						.
				6.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall apply to assistance
			 furnished on or after July 1, 2008.
		
